 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   FINANCIAL PACIFIC LEASING, INC.,                 Case No. 2:21-cv-00756-RSL
 9                                   Plaintiff,       STIPULATED MOTION AND ORDER
                                                      REGARDING DEFENDANT’S ANSWER
10          v.                                        TO PLAINTIFF’S COMPLAINT
11   R.V.I. AMERICA INSURANCE CO.,
12                                 Defendant.
13

14          Financial Pacific Leasing, Inc. (“Financial”) and R.V.I. America Insurance Co. (“RVI”)

15   hereby stipulate that RVI’s answer or other response to Financial’s Complaint for Declaratory

16   Relief and Damages (Dkt. #1) shall be filed no later than July 19, 2021, unless Financial files an

17   amended complaint on or before July 19, 2021, in which case RVI shall not file a response to the

18   original complaint and shall answer or otherwise respond to the amended complaint within 30 days

19   after the date Financial files an amended complaint.

20   ////

21   ////

22   ////

23   ////

24   ////

25   ////

26   ////

27

     STIPULATED MOTION AND ORDER                                         LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
     REGARDING DEFENDANT’S ANSWER TO
                                                                           P.O. BOX 91302
     PLAINTIFF’S COMPLAINT - 1                                  SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                                    206.223.7000 FAX: 206.223.7107
 1        DATED: July 2, 2021
 2                                     LANE POWELL PC
 3

 4
                                       By:     s/ David M. Schoeggl
 5                                            David M. Schoeggl, WSBA No. 13638
                                              Michael “Mac” Brown, WSBA No. 49722
 6                                            1420 Fifth Avenue, Suite 4200
                                              P.O. Box 91302
 7
                                              Seattle, Washington 98111-9402
 8                                            Telephone: 206.223.7000
                                              schoeggld@lanepowell.com
 9                                            brownm@lanepowell.com
10                                     Attorneys for Defendant R.V.I. America Insurance
                                       Co.
11

12
                                       FELLOWS LABRIOLA LLP
13

14                                     By:__s/ Stattuck Ely__________________________
15                                         Shattuck (Tucker) Ely, Pro Hac Vice
                                           Ethan M. Knott, Pro Hac Vice
16                                         225 Peachtree Street NE, Suite 2300
                                           Atlanta, GA 30303
17                                         Telephone: 404.586.2022
                                           tely@fellab.com
18                                         eknott@fellab.com
19
                                       GORDON TILDEN THOMAS & CORDELL LLP
20
                                             Franklin D. Cordell, WSBA No. 26392
21                                           Miles C. Bludorn, WSBA No. 54238
                                             600 University Street, Suite 2915
22                                           Seattle, WA 98101
23                                           Telephone: 206.467.6477
                                             fcordell@gordontilden.com
24                                           mbludorn@gordontilden.com

25                                     Attorneys for Plaintiff Financial Pacific Leasing, Inc.
26

27

     STIPULATED MOTION AND ORDER                                LANE POWELL PC
                                                         1420 FIFTH AVENUE, SUITE 4200
     REGARDING DEFENDANT’S ANSWER TO
                                                                  P.O. BOX 91302
     PLAINTIFF’S COMPLAINT - 2                         SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                           206.223.7000 FAX: 206.223.7107
 1                                                ORDER
 2          In light of the above-stated stipulation by Financial Pacific Leasing, Inc. (“Financial”) and
 3   R.V.I. America Insurance Company (“RVI”), and being fully advised, the Court hereby ORDERS
 4   as follows:
 5          RVI’s answer or other response to Financial’s Complaint for Declaratory Relief and
 6   Damages (Dkt. #1) shall be filed no later than July 19, 2021, unless Financial files an amended
 7   complaint on or before July 19, 2021, in which case RVI shall not file a response to the original
 8   complaint and shall answer or otherwise respond to the amended complaint within 30 days after
 9   the date Financial files an amended complaint.
10

11          Dated this 6th day of July, 2021.

12

13                                         Hon. Robert S. Lasnik
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER                                          LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
     REGARDING DEFENDANT’S ANSWER TO
                                                                            P.O. BOX 91302
     PLAINTIFF’S COMPLAINT - 3                                   SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                                     206.223.7000 FAX: 206.223.7107
